NOTE: This order is nonprecedential.


  Wniteb ~tate~ ~ourt of ~eaI~
      for !be jfeberaI ~irtuit

             CATHLEEN R. SAMBRANO,
                        Petitioner,
                            v.
            DEPARTMENT OF DEFENSE,
                       Respondent.


                        2011-3204


   Petition for review of the Merit Systems Protection
Board in case no. CH0752100648·I-1.


                      ON MOTION


                       ORDER
    Cathleen R. Sambrano moves for an extension of time,
until April 20, 2012, to file her principal brief. The gov·
ernment responds and does not object.
    On December 5, 2011, Ms. Sambrano's petition for re-
view was dismissed for failure to file an initial brief
within the period provided for in Federal Circuit Rule
31(a). On February 7, 2012, this court granted Ms. Sam-
brano's request that her appeal be reinstated. The Feb-
ruary 7,2012 order instructed that the opening brief was
SAMBRANO V. DEFENSE                                           2
due within 30 days, thus making Ms. Sambrano's princi-
pal brief due no later than March 8, 2012.
      Upon consideration thereof,
      IT Is ORDERED THAT:

    (1) The motion is granted to the extent that Ms.
Sambrano's initial brief must be filed on or before April 9,
2012. No further extensions.
    (2) The court's December 5, 2011 dismissal order will
be vacated, the mandate will be recalled, and the petition
for review will be reinstated only if Ms. Sambrano files
her brief on or before April 9, 2012.
                                    FOR THE COURT


      MAR 09 2012                   lsI Jan Horbaly
         Date                       Jan Horbaly.
                                    Clerk
cc: Arcadio Joaquin, Jr., Esq.
    Michael P. Goodman, Esq.
                                                      FILED
s25                                          U.s. COURT OF APPEALS FOR
                                                THE FEDERAL CIRCUIT

                                                 MAR 092012
                                                   JAN HORBAlY
                                                      CLERK